10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ROBBINS ARROYO LLP
BRIAN J. ROBBINS (190264)
brobbins@robbinsarroyo.com
KEVIN A. SEELY (199982)
kseely@robbinsarroyo.com
ASHLEY R. RIFKIN (246602)
arifkin@robbinsarroyo.com
STEVEN M. McKANY (SBN 271405)
smckany@robbinsarroyo.com
5040 Shoreham Place

San Diego, CA 92122
Telephone: (619) 525-3990
Facsimile: (619) 525-3991

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

JAMES KENNEY, Derivatively on Behalf of
FINISAR CORPORATION,

Plaintiff,
Vv.

EITAN GERTEL, JERRY 8. RAWLS,
KURT ADZEMA, ROGER C, FERGUSON,
ROBERT N. STEPHENS, THOMAS E.
PARDUN, MICHAEL C, CHILD, and
DOMINIQUE TREMPONT,

Defendants,
-and-

FINISAR CORPORATION, a Delaware
corporation,

Nominal Defendant,

 

 

Case No. C-12-02268-EJD

ORDER AND FINAL
JUDGMENT

Judge: Hon. Edward J. Davila

 

 

 

[PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO. C-12-02268-EJD

 

 
“SO Ww EO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

This matter came before the Court for hearing on June 27, 2019, to consider approval of the
proposed settlement ("Settlement") set forth in the Stipulation of Settlement dated February 14,
2019, and the exhibits thereto (the "Stipulation"). The Court has reviewed and considered all
documents, evidence, objections (if any), and arguments presented in support of or against the
Settlement. Good cause appearing therefore, the Court enters this Judgment.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

1. This Judgment incorporates by reference the definitions in the Stipulation, and all
capitalized terms used herein shall have the same meanings as set forth in the Stipulation.

2. This Court has jurisdiction over the subject matter of the Action, including all matters
necessary to effectuate the Settlement, and over all Settling Parties to the Action.

3. The Court finds that the Notice provided to Finisar shareholders constituted the best
notice practicable under the circumstances. The Notice fully satisfied the requirements of Rule 23.1
of the Federal Rules of Civil Procedure and the requirements of due process.

4. The Court finds that the Settlement as set forth in the Stipulation is fair, reasonable,
adequate, and in the best interests of Finisar and its shareholders.

5. The Action and all claims contained therein, as well as all of the Released Claims
against Released Persons, are dismissed with prejudice. The Settling Parties are to bear their own
costs, except as otherwise provided in the Stipulation.

6. Upon the Effective Date, the Releasing Persons shall be deemed to have fully, finally,
and forever released, relinquished, and discharged the Released Claims (including Unknown Claims)
against the Released Persons and any and all derivative claims arising out of, relating to, or in
connection with the defense, settlement, or resolution of the Action against the Released Persons.
Nothing herein shall in any way impair or restrict the rights of any Settling Party to enforce the terms
of the Stipulation.

7. Except as set forth in paragraph 6.3 in the Stipulation, upon the Effective Date, each
of the Defendants shall be deemed to have fully, finally, and forever released, relinquished, and
discharged Plaintiff and Plaintiffs Counsel from all claims (including claims related to Unknown

-1-

[PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO. C-12-02268-EJD

 
Oo SO SN DB CH F&F WY Ne

MN Bw Ne ND OD ORD OD Ome
SS ss Dw AH & WwW Ne —|§& CO CO fe NN DB A FP WwW NYO KF &

 

 

 

Claims), arising out of, relating to, or in connection with the institution, prosecution, assertion,
settlement, or resolution of the Action or the Released Claims. Nothing herein shall in any way
impair or restrict the rights of any Settling Party to enforce the terms of the Stipulation.

8. During the course of the litigation, all parties and their respective counsel at all times
complied with the requirements of Rule 11 of the Federal Rules of Civil Procedure, and all other
similar laws or statutes, including Section 128.7 of the California Code of Civil Procedure.

9. The Court hereby approves the sum of $190,000 for the payment of Plaintiffs
Counsel's attorneys' fees and expenses ("Fee and Expense Amount"), and finds that the Fee and
Expense Amount is fair and reasonable. No other fees, costs, or expenses may be awarded to
Plaintiff's Counsel in connection with the Settlement. The Fee and Expense Amount shall be
distributed in accordance with the terms of the Stipulation.

10. | The Court hereby approves the service award of $2,000 for Plaintiff to be paid from
Plaintiff's Counsel's Fee and Expense Amount in recognition of Plaintiff's participation and effort in
the prosecution of the Action.

11. Neither the Stipulation nor the Settlement, nor any act performed or document
executed pursuant to or in furtherance of the Stipulation or the Settlement: (a) is or may be deemed
to be or may be offered, attempted to be offered, or used in any way by the Settling Parties or any
other Person as a presumption, a concession, or an admission of, or evidence of, any fault,
wrongdoing, or liability of the Settling Parties or Released Persons, or of the validity of any
Released Claims; or (b) is intended by the Settling Parties to be offered or received as evidence or
used by any other person in any other actions or proceedings, whether civil, criminal, or
administrative, other than to enforce the terms therein.

12. The Released Persons may file the Stipulation and/or the Judgment, and file or
reference acts performed or documents executed pursuant to or in furtherance of the Stipulation
and/or the Judgment: (i) in any action that may be brought against them in order to support a defense
or counterclaim based on principles of res judicata, collateral estoppel, full faith and credit, release,
good faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

-2-

[PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO, C-12-02268-EJD

 
Co CS SS BW we & BB

Be Mw BO 6M BR BR BR ORD Om it
oo “SO UA Be WB NO KF CO OlmlUlUlUemUMUGASlUONUlUlUULDRrmDULUlUNL UN UL lLlUDD

 

 

 

preclusion or similar defense or counterclaim; (ii) in furtherance of the Settlement contemplated in
the Stipulation; and (iii) in any action to enforce the Settlement.

13. Without affecting the finality of this Judgment in any way, this Court hereby retains
continuing jurisdiction with respect to implementation and enforcement of the terms of the
Stipulation. If for any reason the Effective Date does not occur, or if the Stipulation is in any way
canceled, terminated or fails to become Final in accordance with its terms, then: (a) all Settling
Parties and Released Persons shall be restored to their respective positions in the Action as of
February 14, 2019; (b) all releases delivered in connection with the Stipulation shall be null and
void, except as otherwise provided for in the Stipulation; (c) the Fee and Expense Amount paid to
Plaintiff's Counsel shall be refunded and returned within thirty (30) calendar days; and (d) all
negotiations, proceedings, documents prepared, and statements made in connection herewith shall be
without prejudice to the Settling Parties, shall not be deemed or construed to be an admission by a
Settling Party of any act, matter, or proposition, and shall not be used in any manner for any purpose
in any subsequent proceeding in the Action, or in any other action or proceeding. In such event, the
terms and provisions of the Stipulation shall have no further force and effect with respect to the
Settling Parties and shall not be used in the Action, or in any other proceeding for any purpose.

14. Pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, this Court hereby
finally approves the Stipulation and Settlement in all respects, and orders the Settling Parties to
perform its terms to the extent the Settling Parties have not already done so.

15. This Judgment is a final judgment, and the Court finds that no just reason exists for
delay in entering the Judgment in accordance with the Stipulation. Accordingly, the Clerk is hereby

directed to enter this Judgment forthwith in accordance with Rule 58 of the Federal Rules of Civil

  

 

Procedure.
IT IS SO ORDERED.
/ A 7-/ l HONORABLE EDWARD J. DAVILA
U.S. DISTRICT JUDGE
1358538

[PROPOSED] ORDER AND FINAL JUDGMENT
CASE NO, C-12-02268-EJD

 
